         Case 1:20-cv-08101-AKH Document 28 Filed 10/09/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


SECURITIES            AND         EXCHANGE           CASE No.: 1:20-cv-08101-AKH
COMMISSION,

               Plaintiff,

               vs.

AKAZOO, S.A.,

               Defendant.


                     NOTICE OF CONSENT MOTION TO INTERVENE
TO THE CLERK OF COURT AND ALL PARTIES OF RECORD:
       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law, the Class
Action Lead Plaintiffs hereby respectfully move, pursuant to Federal Rules of Civil Procedure
24(a)(2) and (b)(2), to intervene in the above-captioned matter. The original parties to this action
have consented to the relief requested herein.


Dated: October 9, 2020                                Respectfully submitted,


                                                      THE ROSEN LAW FIRM, P.A.

                                                      /s/ Phillip Kim
                                                      Phillip Kim, Esq.
                                                      Laurence Rosen, Esq.
                                                      275 Madison Avenue, 40th Floor
                                                      New York, New York 10016
                                                      Telephone: (212) 686-1060
                                                      Fax: (212) 202-3827
                                                      Email: pkim@rosenlegal.com




                                                 1
        Case 1:20-cv-08101-AKH Document 28 Filed 10/09/20 Page 2 of 2




                             CERTIFICATE OF SERVICE

      I hereby certify that on October 9, 2020, a true and correct copy of the foregoing
document was served by CM/ECF to the parties registered to the Court’s CM/ECF system.

                                 /s/Phillip Kim




                                           2
